Citation Nr: 0828694	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  04-07 318A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar disc disease with pain and limited motion from 
February 1, 1999, to June 27, 2003. 

2.  Entitlement to an initial rating in excess of 40 percent 
for lumbar disc disease with pain and limited motion from 
June 27, 2003. 

3.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel
INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions in May 2003 and in July 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that granted service connection 
for a low back disorder and assigned a 20 percent rating 
effective February 1, 1999, and a 40 percent rating effective 
June 27, 2003.  The RO also granted service connection for 
radiculopathy of the left lower extremity and assigned a 10 
percent rating effective September 23, 2002.  The Board 
remanded the case in May 2007 for additional development.


FINDINGS OF FACT

1.  For the period prior to June 27, 2003, the veteran's 
service connected lumbar spine disorder was not manifested by 
severe limitation of motion, ankylosis, severe lumbosacral 
strain, severe or pronounced intervertebral disc syndrome, or 
incapacitating episodes due to intervertebral disc syndrome 
having a duration of at least 4 weeks but less than 6 weeks 
during any 12-month period.  

2.  For the period from June 27, 2003, the veteran's service-
connected lumbar spine disorder was not manifested by 
unfavorable ankylosis of the lumbar spine, ankylosis of the 
entire spine, pronounced intervertebral disc syndrome, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
unfavorable ankylosis of the entire spine.  Incapacitating 
episodes due to intervertebral disc syndrome having a total 
duration of at least 6 weeks during any 12-month period are 
not shown.

3.  The associated left lower extremity radiculopathy is not 
shown to be productive of moderate incomplete paralysis of 
the sciatic nerve.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent prior to June 27, 2003, for a lumbar spine disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5292 (as 
in effect prior to Sept. 26, 2003); DC 5293 (as in effect 
from September 23, 2002, to September 25, 2003); Diagnostic 
Codes (DCs) 5235 to 5243 (as in effect from September 26, 
2003).

2.  The criteria for an initial rating in excess of 40 
percent from June 23, 2003, for a lumbar spine disorder have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, DC 5292 (as in effect prior to Sept. 
23, 2002); DC 5293 (as in effect from September 23, 2002, to 
September 25, 2003); DCs 5235 to 5243 (as in effect from 
September 26, 2003).

3.  The criteria for an initial disability evaluation in 
excess of 10 percent for left lower extremity lumbosacral 
radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.124a, DC 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 C.F.R. 3.159 (2007); 
73 FR 23,353 (Apr. 30, 2008).  

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The veteran is challenging the initial rating assigned 
following the grant of service connection.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the notice that 
was provided before service connection was granted was 
legally sufficient.  Since the grant of service connection, 
the veteran has been provided general notice of the 
applicable criteria for rating his claimed disabilities.  He 
has shown actual knowledge of the criteria in the submission 
of evidence addressing the criteria.  Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Thus, VA's duty to notify in 
this case has been satisfied.

In addition, VA has obtained two examinations for this claim.  
The veteran has not indicated that there is other information 
or evidence to submit in support of his appeal or that had 
not been obtained.  Therefore, the Board finds that the duty 
to assist with regard to this claim has also been satisfied.  
38 C.F.R. § 3.159 (2007).    

The veteran contends that his lumbar spine disorder and 
radiculopathy of the left lower extremity are worse than the 
assigned initial ratings reflect.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 199 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

An amendment to the rating criteria for Diagnostic Code (DC) 
5293, for intervertebral disc syndrome, was effective on 
September 23, 2002.  67 Fed. Reg. 54,345 (Aug. 22, 2002).  
The following year, additional changes were made to that 
portion of the Rating Schedule that addresses rating 
disabilities of the spine.  The rating criteria for rating 
disabilities of the spine were revised by establishing a 
general rating formula that applies to all diseases and 
injuries of the spine under amended regulations effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003). 

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the Board considers both the former and the 
current schedular criteria.  VAOPGCPREC 7-2003, 69 Fed. Reg. 
25179 (2004).  The effective date rules established by 38 
U.S.C.A. § 5110(g) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
that law or regulation.  Both the old regulation and the new 
regulation are considered for the period after the effective 
date of the change.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2007).

Under the prior regulations, ankylosis (complete bony 
fixation) of the lumbar spine at a favorable angle warranted 
a 40 percent evaluation.  Ankylosis of the lumbar spine at an 
unfavorable angle warranted a 50 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5289 (prior to September 26, 
2003).

Limitation of motion of the lumbar spine warranted a 10 
percent rating if slight, a 20 percent rating if moderate, 
and a 40 percent rating if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (prior to September 26, 2003).

Intervertebral disc syndrome warranted a 10 percent rating if 
mild; a 20 percent rating if moderate or recurring attacks; a 
40 percent rating if severe or recurring attacks, with 
intermittent relief; and a 60 percent rating for pronounced; 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 2002). 

Under DC 5293, the regulations for evaluation of 
intervertebral disc syndrome (IDS) effective September 23, 
2002, and prior to September 26, 2003, IDS could be rated 
either on the basis of the total duration of incapacitating 
episodes over the past 12 months or by combining under 38 
C.F.R. § 4.25 separate evaluations of the chronic orthopedic 
and neurological manifestations, along with evaluations for 
all other disabilities, whichever method results in the 
higher evaluation.  A 40 percent rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least four weeks but less than six during the 
past 12 months.  A 60 percent rating is warranted where the 
evidence reveals incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
Incapacitating episodes are defined as requiring bed rest 
prescribed by a physician and treatment by a physician.  The 
revised regulations effective September 26, 2003, provide 
that intervertebral disc syndrome is evaluated either under 
the general rating formula or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine 
(100 percent);

Unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

Unfavorable ankylosis of the entire 
cervical spine, or forward flexion of the 
thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine 
to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees, or forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees, or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees, or the combined range 
of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm 
or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees, or forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees, 
or combined range of motion of the 
cervical spine greater than 170 degrees 
but not greater than 335 degrees, or 
muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait 
or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or 
more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2007).

When evaluating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2007).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 
8520.  The rating scheme for the peripheral nerves instructs 
that where the involvement is wholly sensory, the rating 
should be for the mild or at most the moderate degree.  
Incomplete paralysis connotes substantially less 
symptomatology than for complete paralysis.  Complete 
paralysis of the sciatic nerve, which is rated as 80 percent 
disabling, contemplates foot dangling and dropping, no active 
movement possible of muscles below the knee, and flexion of 
the knee weakened or (very rarely) lost.  Disability ratings 
of 10 percent, 20 percent, and 40 percent are warranted for 
incomplete paralysis which is mild, moderate, or moderately 
severe in degree, respectively.  A 60 percent rating is 
warranted for severe incomplete paralysis with marked muscle 
atrophy.

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2007).

In a decision issued in April 2003 the Board granted service 
connection for a back disability.  In a May 2003 rating 
decision, the RO effectuated the Board's decision and granted 
service connection for chronic low back pain with 
degenerative changes evaluated as 20 percent disabling 
effective February 1, 1999, to .  Evidence reviewed included 
a treatment report dated January 20, 2000, a treatment report 
dated November 16, 2000, and a VA examination dated in 
October 2001.  

A private treatment record dated in January 2000 shows the 
veteran described his pain as central to the lumbar spine 
without any radicular complaints.  Clinical findings were 
that range of motion was near full in all quadrants of 
movement.  There was tenderness in the bilateral lumbosacral 
angle however there was no associated spasm.  His sacroiliac 
examination was unremarkable.  Peripheral pulses were normal.  
His lower extremity motor, sensory, and deep tendon reflex 
examinations were normal on neurologic examination.  X-rays 
in September 1998 revealed mild diffuse degenerative 
spondylosis with some degenerative spurring at the L2-3 
level.  The neuroforamina and facets were well preserved.  
The diagnosis was chronic low back pain syndrome with 
components of mechanical low back pain, unspecified; mild 
lumbar spondylosis and anatomical variances.  

A private treatment record dated in November 2000 states that 
the veteran had chronic low back pain with herniated nucleus 
pulposus at L4-5 and left L5 radiculopathy.  

At a VA examination in October 2001 the veteran had 60 
degrees of forward flexion, 10 degrees of extension, 30 
degrees of right and left lateral flexion, and 40 degrees of 
right and left rotation.  His gait was unaffected, and there 
was no spasm of the paraspinal muscles.

The RO noted that effective September 23, 2002 the rating 
criteria for degenerative disc disease had been revised and 
that an immediate examination had been requested to determine 
whether the veteran's service connected low back disorder 
would warrant an increase under these criteria.  

At a VA examination in June 2003, the veteran reported that 
pain radiated to both lower extremities but more on the left 
leg which gave out.  He was not bedridden.  He had no bowel 
or bladder incontinence.  On examination there was no 
paraspinal muscle spasm, vertebral joint tenderness or 
sacroiliac joint tenderness.  Forward flexion was 50 degrees, 
with no expressed pain and no facial grimacing.  Backward 
extension was 0 degrees, lateral flexion was 10 degrees 
bilateral, lateral rotation was 20 degrees on the left and 10 
degrees on the right.  Repeat flexion was 20 degrees.  Knee 
jerks were 2+, and ankle jerks were 0 bilaterally.  Sensory 
examination was diminished to light brush and pinprick on the 
left leg.  The calf muscles of both legs were the same 
circumference.  He had additional limitation of range of 
motion due to pain of the spine and weakened movement of the 
leg.  The examiner noted the veteran brought a copy of a 
November 2000 MRI report that showed herniated disc at L2-3, 
L4-5, and L5-S1 and a November 2000 electromyogram report 
that showed left radiculopathy.  The examiner diagnosed 
lumbar discogenic disease with left radiculopathy.  

Based on the evidence considered in the prior rating decision 
and the report of the June 2003 VA examination, in a July 
2003 rating decision the RO determined that the veteran's low 
back condition was best evaluated based upon chronic 
orthopedic and neurological manifestations as provided for 
under the regulations effective September 23, 2002.  

Accordingly, the 20 percent rating for chronic low back pain 
with degenerative changes under DC 5292 that was effective on 
February 1, 1999 was ended on September 23, 2002.  The RO 
assigned a 20 percent rating for lumbar discogenic disease 
with painful and limited motion from September 23, 2002, for 
moderate limitation of motion of the lumbar spine.  The RO 
assigned a 40 percent rating from June 27, 2003, the earliest 
date an increase in disability due to severe limitation of 
motion was factually shown.  The ratings were assigned under 
DCs 5293-5292.  

The RO also assigned a separate 10 percent rating for lumbar 
discogenic disease with radiculopathy into the left lower 
extremity.  A 10 percent rating was assigned under DCs 5293-
8520 for incomplete paralysis below the knee which was mild.

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  38 C.F.R. § 4.27 
(2007).

A private medical doctor wrote in April 2004 that the veteran 
had been under his neurologic care for the past three and 
half years.  During the past twelve months, the veteran's 
intervertebral disc syndrome had caused him incapacitating 
episodes of at least 26 weeks.  He had prescribed bed rest 
for the veteran and had treated him during those periods of 
time.  Although the doctor mentioned that the veteran had 
radiculopathy into his left lower extremity no clinical 
findings were presented.  

The clinical records from the veteran's private medical 
doctor for the period from November 2000 to August 2006 were 
submitted.  At an initial neurologic evaluation the veteran 
complained of constant low back pain into his hips, right 
greater than left with pain radiating to left leg posteriorly 
and to the lateral left calf.  His strength was normal and 
symmetric in his lower extremities.  There was no evidence of 
atrophy or fasciculations.  His reflexes were -3/4 in 
bilateral Achilles.  His sensation was intact to pin, touch, 
vibratory, position sense and parietal testing in the four 
extremities.  His lumbar spine motions were decreased with 
paraspinal muscle spasms and tenderness in the midline.  
Range of motion findings in degrees were not shown.  Straight 
leg raising was positive at 75 degrees on the left.  Clinical 
testing revealed left L5 and S1 radiculopathy.  A lumbosacral 
MRI revealed a small herniated nucleus pulposus L4-5 with 
degenerative disc disease.  A neurologic examination revealed 
no change.  The impression was herniated nucleus pulposus L4-
5 with left L5 radiculopathy.  

In January 2001 the veteran reported that after therapy his 
low back pain was 100 percent better.  In January 2003 the 
veteran stated he was getting worse.  A January 2003 
lumbosacral MRI revealed a herniated nucleus pulposus L2-3, 
L4-5, and L5-S1.  A neurologic examination revealed the 
veteran had no significant changes since his last 
examination.  The impression was herniated nucleus pulposus 
L2-3, L4-5, and L5-S1 with left radiculopathy.  

At his next visit in September 2003 his low back pain was 
worse.  He had tenderness to touch in the left calf.  A 
neurologic examination revealed no changes.  When seen in 
late September 2003, it was noted that EMG testing revealed 
Left L5 radiculopathy.  The impression was HNP L2-3, L4-5, 
and L5-S1, with right L5 radiculopathy.  The impression of 
right radiculopathy appears to have been in error as within 
the treatment note it was reported that EMG testing revealed 
left L5 radiculopathy.  In addition the reports of EMG and 
nerve conduction studies show an interpretation of left L5 
radiculopathy.  This error continues in the following 
treatment notes.

After a motor vehicle accident in February 2004, the veteran 
had a decrease in lumbosacral spine range of motion and a 
March 2004 MRI of the lumbosacral spine revealed bulging at 
L1-2 and L3-4 and herniated nucleus pulposus at L4-5.  

In December 2003 and March 2004 physical therapy was 
recommended.  In July 2005 the veteran was encouraged to walk 
as tolerated.    

These records show no bladder symptoms and other than a 
notation in January 2003 that his bowel symptoms were 
erratic, at other appointments he denied bowel changes or 
symptoms.  The veteran was seen periodically for complaints 
of low back pain and pain, numbness, and tingling in his left 
leg.  At times he denied numbness and tingling in his lower 
extremities but had complaints of pain.  Throughout the 
period his neurologic examination revealed no change.    

Social Security Administration (SSA) records show that the 
veteran was deemed disabled due to a back disorder (Disc) 
with herniated nucleus pulposus times three and chronic liver 
disease (cirrhosis) that began in June 2002.  Social Security 
records contained duplicate copies of two office notes of the 
veteran's private physician in December 2002 and January 2003 
with a January 2003 MRI of the lumbar spine, and a 
questionnaire completed by that physician on February 27, 
2003.  The supplemental questionnaire showed normal and 
symmetric strength in all extremities with no evidence of 
atrophy or fasciculations.  Lumbar spine motions were noted 
to be decreased but were not quantified.  

A May 2003 disability evaluation for SSA noted there was no 
weakness in the lower extremities.  His ankle jerks were 
absent.  He denied any sphincter dysfunction.  He had mild to 
moderate tenderness in the mid-lower lumbar region.  His 
straight leg raising sign was positive at about 65 degrees.  
The impression was chronic low back pain secondary to an 
injury approximately 40 years ago.  Range of motion findings 
were not provided.  He had no sensory loss and no apparent 
motor deficit.  

At a VA examination in February 2008, the veteran denied 
urinary incontinence and fecal incontinence, leg or foot 
weakness, and falls.  He reported a history of paresthesias.  
He reported constant pain in his lumbar spine with radiating 
pain from the left thigh to calf.  He denied flare-ups of 
spinal conditions and denied incapacitating episodes of spine 
disease.  There was no thoracolumbar spine ankylosis.  Range 
of motion of the lumbar spine was flexion 0 to 45 degrees, 
extension was 0 to 10 degrees; right and left lateral flexion 
was 0 to 20 degrees and right and left rotation was 0 to 20 
degrees bilaterally.  There was objective evidence of pain on 
active range of motion.  There was no objective evidence of 
pain following repetitive motion.  There were no additional 
limitations after three repetitions of range of motion.  An 
x-ray in February 2008 revealed significant progressive 
degenerative changes, advanced in nature and disc space 
narrowing was present at all levels.  The diagnosis was 
degenerative joint and disc disease of the lumbar spine.  

After review of all the evidence of record on the issue of a 
low back disorder, the Board finds that an initial rating in 
excess of 20 percent prior to June 27, 2003, and an initial 
rating in excess of 40 percent from June 27, 2003, are not 
warranted.

With regard to a rating in excess of 20 percent prior to June 
27, 2003, under the old schedular criteria of DC 5292, a 
higher rating of 40 percent was not warranted unless there 
was severe limitation of lumbar motion.  38 C.F.R. § 4.71a, 
DC 5292.  Private clinical findings in January 2000 were that 
range of motion was near full in all quadrants of movement.  
On VA examination in October 2001, the range of motion of the 
lumbar spine was forward flexion to 60 degrees, backward 
extension to 10 degrees, right and left lateral flexion to 30 
degrees and right and left rotation to 40 degrees.  Treatment 
records from the veteran's private treating doctor show 
decreased range of motion of the lumbar spine but not 
quantified in degrees.  Based upon the ranges of motion 
recorded, the Board concludes that the veteran's limitation 
of motion most accurately falls within the moderate range.  
Under the prior criteria for evaluating limitation of motion 
of the lumbar spine, the veteran's low back disability is no 
more than moderate, for which a 20 percent rating was 
warranted.  Thus, the prior schedular criteria of DC 5292 
cannot serve as a basis for an increased rating in this case.  

Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  The examination records show that the 
veteran has complained of pain and there was tenderness.  
There is no indication that pain, due to disability of the 
lumbar spine, has caused functional loss greater than that 
contemplated by the evaluation assigned.  Any additional 
functional impairment is not tantamount to, nor does it more 
nearly reflect, the criteria needed for the next higher 
disability rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Ankylosis, unfavorable or favorable, of the lumbar spine is 
not shown.  Thus DC 5289 is not for application.  

The evidence of record does not show severe lumbosacral 
strain with listing of the whole spine to opposite side, a 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  Thus, a higher evaluation cannot be assigned 
under DC 5295.

Consideration has been given to whether an increased rating 
is warranted under DC 5293 for evaluation of degenerative 
disc disease.  Private medical evidence of record shows that 
in January 2000 the veteran denied radiating pain and a 
diagnosis of disc disease was not shown.  In November 2000 
there was a diagnosis of herniated nucleus pulposus at L4-5 
and left L5 radiculopathy.  His strength in the left leg was 
normal and symmetric with the right; there was no evidence of 
atrophy.  Lack of ankle jerk was not shown and sensation in 
his lower extremities was intact. A November 2000 MRI 
revealed a small herniated nucleus pulposus L4-5 with 
degenerative disc disease.  His back pain improved after 
therapy.  However, in January 2003 he complained that he was 
getting worse and a MRI revealed two additional herniated 
nucleus pulposus.  During the time period of the 20 percent 
rating, his neurologic examination remained unchanged from 
November 2000.  The evidence does not show intervertebral 
disc syndrome that is severe or with recurring attacks with 
intermittent relief or pronounced with persistent symptoms 
and little intermittent relief to warrant an evaluation in 
excess of 20 percent under DC 5293 (prior to September 23, 
2002). 

Under DC 5293 effective September 23, 2002, the criteria for 
evaluating degenerative disc disease were evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or on chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Rating under revised DC 5293 based on orthopedic and 
neurologic manifestation results in a higher rating.  A 20 
percent rating was assigned based on orthopedic 
manifestations and a separate 10 percent rating for left 
radiculopathy which combines for higher than the 20 percent 
rating previously assigned.  Additional associated objective 
neurologic abnormalities are not shown.  No loss of control 
of the bowel or bladder was shown and clinical testing did 
not reveal right lower extremity radiculopathy.  

As discussed above, a rating for the orthopedic 
manifestations in excess of 20 percent under DC 5292 is not 
warranted.  Consideration has been given to whether a higher 
rating would be warranted based on incapacitating episodes.  
However, the evidence does not show that the veteran had 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months or 
having a total duration of at least 6 weeks during the past 
12 months.  Thus, a rating in excess of 20 percent is not 
warranted under revised DC 5293 effective September 23, 2002, 
based on incapacitating episodes or orthopedic 
manifestations.   

For the period from June 27, 2003, the veteran is in receipt 
of a 40 percent rating based on orthopedic manifestations 
which is combined with a 10 percent rating for his left lower 
extremity radiculopathy.  

Under DC 5292 in the prior regulations, a 40 percent rating 
is for severe limitation of motion which is the maximum 
rating available.  Under the prior criteria, the Board is 
required to consider the effect of pain and weakness when 
rating a service-connected disability on the basis of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, when the rating is 
the maximum rating available for limitation of motion, 
consideration of additional functional loss due to pain is 
not required.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Also under DC 5295 in the prior regulations for severe 
lumbosacral strain, a 40 percent rating is the maximum rating 
available.  Thus, a higher rating cannot be assigned under 
that diagnostic code. 

Under DC 5293 for evaluation of intervertebral disc syndrome 
prior to September 23, 2002, the evidence does not show 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc and little intermittent relief.  
Although a disability evaluation for SSA in May 2003 found 
that ankle jerk was absent, there was no weakness and he had 
mild to moderate tenderness in the mid-lower lumbar region.  
On VA examination in June 2003, absent ankle jerk was noted.  
However, there was no paraspinal muscle spasm, vertebral 
joint tenderness, or sacroiliac joint tenderness.  Those 
findings do not show pronounced intervertebral disc syndrome 
sufficient to warrant a 60 percent rating under DC 5293 
(prior to September 23, 2002).

Under the general rating formula in the revised regulations, 
effective September 26, 2003, the Board finds that a rating 
in excess of 40 percent is not warranted.  Under the general 
rating formula in the revised regulations, the evidence does 
not show unfavorable ankylosis of the entire thoracolumbar 
spine to warrant a 50 percent rating or unfavorable ankylosis 
of the entire spine to warrant a 100 percent rating.  

Under regulations revised on September 23, 2002, (DC5293) and 
on September 26, 2003, (DC 5243) for evaluating 
intervertebral disc syndrome based on incapacitating 
episodes, the diagnostic code number has changed but the 
criteria remain the same.  The evidence of record does not 
show that the veteran had incapacitating episodes due to 
degenerative disc disease of the lumbar spine having a total 
duration of at least 6 weeks during the past 12 months.  The 
Board notes that a private medical doctor wrote in April 2004 
that during the previous 12 months, the veteran's 
intervertebral disc syndrome had caused him incapacitating 
episodes of at least 26 weeks.  He had prescribed bed rest 
and had treated the veteran during those periods.  However, 
his treatment records for the period from 2000 to 2006 do not 
support that bed rest was prescribed.  When seen in September 
2003, the entry reflects that the veteran's low back pain was 
worse since his last visit in January 2003.  He was seen 
again in December 2003, February 2004, and March 2004.  In 
December 2003 he was sent for physical therapy.  In February 
2004 he reported having been in a motor vehicle accident but 
hadn't noticed any increase in low back pain since the 
accident.  After the accident he was sent for physical 
therapy and massage therapy.  Although treatment was 
prescribed during that time period, the plan as shown in the 
treatment notes did not include prescribed bed rest.  Thus, 
the Board finds that the private physician's characterization 
of 26 weeks of incapacitating episodes does not meet the VA 
definition of incapacitating episodes, which requires that 
bedrest be prescribed by a physician.  38 C.F.R. § 4.71a 
(2007).  Incapacitating episodes were not noted in the 
treatment records for a 12 month period ending in April 2004.  
Thus, the Board finds that a rating in excess of 40 percent 
is not warranted under DC 5293 effective September 23, 2002 
or DC 5243 effective September 26, 2003, based on 
incapacitating episodes.  

In conclusion, the Board finds that entitlement to a rating 
in excess of 40 percent under the prior criteria, the general 
rating formula under the amended schedule, or rating IDS 
based on incapacitating episodes is not warranted. 

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his lumbar spine impairment.  Although there is some 
indication that his lumbar spine impairment interferes with 
his employment, there is no contention or indication that it 
necessitates frequent hospitalization, or that the 
manifestations associated with this disability are unusual or 
exceptional such that the current rating is insufficient.  
Accordingly, the Board finds that referral for consideration 
of an extraschedular rating is not warranted.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).

Both the old and new regulations for evaluating the veteran's 
lumbar spine disorder were considered by the Board in this 
case, because of the amendments which occurred during the 
pendency of the claim.  VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  For the reasons and bases discussed above, the Board 
finds that the rating criteria, both old and revised, have 
not been met for an initial increased rating in excess of 20 
percent prior to June 27, 2003, or in excess of 40 percent 
from June 27, 2003, for lumbar disc disease with pain and 
limited motion.  As the preponderance of the evidence is 
against the claim, the claim must be denied. 38 U.S.C.A. § 
5107(b).

With regard to the issue of an increased rating for 
radiculopathy of the left lower extremity, the veteran is in 
receipt of a separate 10 percent rating for radiculopathy of 
the left lower extremity from September 23, 2002.  After 
review, the Board finds that the preponderance of the 
evidence is against an initial rating in excess of 10 percent 
for the left lower extremity, which contemplates a mild 
disability from radiculopathy.  

At a June 2003 VA examination the examiner identified 
diminished sensation to light brush and pinprick on the left 
leg.  The diagnosis was lumbar discogenic disease with left 
radiculopathy.  Private medical records show tenderness to 
touch in the left calf in September 2003.  At visits from 
December 2003 to April 2005, the veteran complained of pain 
and denied numbness and tingling.  In April 2006, he had 
numbness and tingling while walking for a long period of 
time.  

On VA examination in February 2008, radiculopathy of the left 
lower extremity produced radiating pain from the left thigh 
to the left lower leg.  The course since onset had been 
stable and he had no current treatments.  The peripheral 
nerve symptoms were on the left side from the lumbar spine 
from the left sciatic notch to the posterior lateral aspect 
of the thigh and down to the mid calf of the left leg.  He 
had paresthesias and pain which were sharp and burning.  A 
sensory examination of the left lower extremity noted a 
decrease to vibration and to light touch.  Position sense was 
normal.  The location of abnormality was from the left thigh 
to mid level of the calf.  The diagnosis was left sciatic 
radiculopathy due to degenerative joint and disc disease of 
the lumbar spine.  There was nerve dysfunction.  Paralysis 
was absent, while neuritis and neuralgia were present.  

Accordingly, the Board finds the veteran's left sciatic 
radiculopathy equates to no worse than mild incomplete 
paralysis of the sciatic nerve based on pain and sensory 
changes, and warrants no more than a 10 percent rating under 
38 C.F.R. § 4.124a, DC 8520.  The Board finds an initial 
rating in excess of 10 percent for radiculopathy of the left 
lower extremity is not warranted given the lack of any other 
significant clinical findings which demonstrate a greater 
severity of disability.  The findings are sensory are 
reflective of a mild disability.  In addition, there is no 
showing, and no allegation, that the veteran's disability 
currently under consideration reflects so exceptional or so 
unusual a disability picture as to warrant referral for 
consideration of the assignment of any higher evaluation on 
an extra- schedular basis.  38 C.F.R. § 3.321(b)(1).

Based upon a full review of the record, the Board finds that 
the rating assigned adequately reflects the clinically 
established impairment experienced by the veteran.  The 
preponderance of evidence is against the claim for an initial 
rating more than 10 percent for radiculopathy of the left 
lower extremity, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for 
a service-connected lumbar spine disorder from February 1, 
1999, to June 27, 2003, is denied.  

Entitlement to an initial rating in excess of 40 percent for 
a service-connected lumbar spine disorder from June 27, 2003, 
is denied.

Entitlement to an initial rating in excess of 10 percent for 
radiculopathy of the left lower extremity is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


